t c memo united_states tax_court john t higginbotham petitioner v commissioner of internal revenue respondent docket no 4945-04l filed date john t higginbotham pro_se alex shlivko for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of prosecution background by notice_of_determination dated date respondent determined that pursuant to sec_6330 he could proceed to collect by levy the following income_tax liabilities tax_year unpaid income_tax_liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total on date petitioner mailed a letter to the court which we filed on date as petitioner’s imperfect petition because the imperfect petition did not meet the requirements of rule b the court ordered petitioner to file a proper amended petition by date on date the court filed petitioner’s amended petition seeking review of respondent’s determination to proceed by levy with collection of petitioner’s federal_income_tax liabilities and seeking a redetermination of petitioner’s employment statu sec_2 with respect 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times 2although petitioner checked the box on the petition form indicating that his petition was for a redetermination of employment status petitioner appears to have done so as a result of a misunderstanding petitioner is appealing respondent’s continued to his and taxable years petitioner resided in new york new york when his petition was filed by letter dated date respondent contacted petitioner to schedule a meeting for date to discuss a stipulation of facts in this case by letter dated date petitioner informed respondent that he would be unable to attend the scheduled meeting due to physical injuries received during the previous month petitioner also stated that he had begun gathering documentation for his case and needed respondent to send him copies of his tax returns because petitioner’s copies were in storage by letter dated date respondent rescheduled the meeting for date petitioner canceled the date meeting by a telephone call to respondent respondent rescheduled the meeting for date and sent petitioner copies of his continued determination that respondent could proceed to collect by levy petitioner’s unpaid income_tax liabilities one of petitioner’s arguments in support of his claim that he does not owe the liabilities is that he was an employee and his employers should have withheld income_tax from his wages petitioner apparently checked the employment status redetermination box because of this argument for reasons stated in this opinion we do not separately address petitioner’s argument 3petitioner alleges that the unpaid income_tax liabilities are the responsibility of his various employers throughout the years in question petitioner also alleges that his and income_tax liabilities were discharged in a ch bankruptcy proceeding on date and tax returns petitioner failed to attend the date meeting and he did not contact respondent to discuss rescheduling options this case was first set for trial during the court’s date new york new york trial session a notice setting case for trial dated date and a standing_pretrial_order were sent to petitioner on date respondent filed requests for admission petitioner’s response to the request for admissions was due on date the court did not receive a response to the request for admissions from petitioner and as a result the statements of fact in the request for admissions were deemed admitted pursuant to rule c by letter dated date petitioner stated that he did not attend the date meeting because respondent had not mailed him his remaining tax returns petitioner also stated that he had contacted his previous employers who informed him that they no longer had his records for the years in issue he requested copies of his forms w-2 wage and tax statements and forms from respondent for years through on date petitioner via teleconference with the court and respondent’s counsel requested a continuance due to 4respondent contends that these were the only returns of petitioner that respondent possessed as of that date his recent hospitalization the court ordered petitioner to file a written motion for continuance supported by a doctor’s statement by the end of the business_day on date petitioner did not file a written motion at that time nor did he attend the date trial session at trial respondent moved to dismiss for lack of prosecution and the court granted the motion in a letter to the court dated date petitioner requested a continuance petitioner’s date letter was filed on date as petitioner’s motion for continuance on date petitioner supplemented his motion for a continuance with a letter from his doctor stating that petitioner was disabled and bedridden by order dated date the court vacated its oral direction on the record granting respondent’s motion to dismiss denied the motion to dismiss and granted petitioner’s motion for a continuance the date order specifically warned petitioner that no further continuances will be granted barring unusual circumstances and scheduled the case for trial during the court’s new york new york trial session beginning on date by letter dated date respondent scheduled a conference with petitioner for date to discuss the preparation of a stipulation of facts in anticipation of the date trial in the letter respondent stressed the importance of complying with rule which requires the parties to stipulate undisputed facts respondent also advised petitioner of the possibility of a penalty resulting from the initiation of a proceeding for the purposes of delay or to raise frivolous or groundless arguments and the possibility of dismissal of the case if he did not attend either the scheduled meeting or the date trial session by letter dated date respondent scheduled a conference with petitioner for date the date letter contained the same warnings as the date letter on or about date the parties had a teleconference with the court petitioner requested that the case be continued again for medical reasons the court advised petitioner to attend the trial session and warned him that his motion for a second continuance would be denied unless he had not been given an opportunity to present his case before respondent’s appeals_office 5as summarized in both the notice_of_determination and in attachments to the motion to dismiss respondent repeatedly offered petitioner opportunities to meet with respondent and to present information concerning his allegations that collection by levy should not proceed as part of a remarkably consistent pattern of nonresponsiveness petitioner failed to appear at meetings or to respond to requests for information because petitioner failed to meet and present information in support of his contention that collection should not proceed the appeals officer assigned to petitioner’s sec_6330 proceeding determined after reviewing the administrative record and making the determinations required by sec_6330 that collection by levy continued on date petitioner failed to appear at the calendar call respondent’s counsel appeared and presented a second motion to dismiss for lack of prosecution along with documentary_evidence in support of the motion to dismiss the court took respondent’s motion to dismiss under advisement respondent’s motion to dismiss represents that all material allegations of fact set forth in the amended petition in support of the assignments of error have been denied in the answer petitioner has not raised any issues upon which respondent has the burden_of_proof and respondent has not conceded any error assigned in the amended petition petitioner has not produced any evidence to support the assignments of error in the amended petition and petitioner has failed to respond to respondent’s letters requesting that petitioner attend conferences and produce his records for respondent’s review discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of the court or any order of the court or for any cause that the court deems sufficient rule b dismissal is appropriate where the continued could proceed taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault 82_tc_592 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir petitioner has disregarded the court’s rules and standing_pretrial_order by failing to cooperate meaningfully with respondent to prepare this case for trial petitioner’s pattern of canceling or missing scheduled conferences providing belated notice if any of his intent not to attend them and ignoring respondent’s requests for admission made it impossible for the parties to exchange information conduct negotiations or prepare a stipulation of facts before trial petitioner also failed to prepare and submit a pretrial memorandum before either of the scheduled trial sessions and he still has not produced documents relevant to his case petitioner’s most recent request for continuance was made fewer than days before the date trial session and failed to allege exceptional circumstances as required by rule which further underscores what appears to be petitioner’s intentional attempt to unreasonably delay the proceedings see 119_tc_276 petitioner was repeatedly warned by respondent’s counsel and by the court of the consequences of failing to prepare for trial and of failing to appear at trial despite those warnings petitioner repeatedly failed to make any reasonable effort to demonstrate his good_faith and his willingness to prepare his case for trial although petitioner stated that he would forward numerous documents to respondent he never sent anything in fact respondent had to send petitioner copies of eight of petitioner’s tax returns to get petitioner to communicate with him at all furthermore petitioner did not appear at the date trial session or document any legitimate reason for his failure to do so we find that petitioner has failed to comply with the court’s rules and orders and has failed properly to prosecute this case see rollercade inc v commissioner supra pincite- smith v commissioner supra petitioner’s course of conduct throughout the proceedings demonstrates that these 6under rule a motion for continuance filed days or less before the trial date will be denied unless the ground for continuance arose within that period or there was good reason for not making the motion sooner failures are due to his willfulness bad faith or fault and we conclude that dismissal of this case is appropriate petitioner has not raised any issue upon which respondent has the burden_of_proof see rule a 290_us_111 commissioner’s determinations are presumed correct and taxpayer bears the burden of proving them wrong accordingly we shall grant respondent’s motion to dismiss this case for lack of prosecution and we shall enter a decision holding that the appeals_office did not abuse its discretion in determining that respondent may proceed with the proposed collection action an appropriate order of dismissal and decision will be entered 7because petitioner failed to cooperate with respondent’s requests for information documents meetings and interviews the burden_of_proof does not shift to respondent see sec_7491
